Citation Nr: 0701917	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a seizure disorder 
secondary to service-connected headaches.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1961 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal was remanded by the Board in April 2005 for 
further development.  In a September 2005 rating action the 
RO granted service connection for headaches, but continued to 
deny the claim of secondary service connection for seizures.  


FINDING OF FACT

The seizure disorder would not have occurred but for the 
service--connected headaches.


CONCLUSION OF LAW

The seizure disorder is proximately due to or the result of a 
service-connected headaches. 38 C.F.R. § 3.310(a) (2006).


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with pre-adjudication VCAA notice 
by letter, dated in October 2001.  The notice included the 
type of evidence needed to substantiate the claim of 
secondary service connection.  In the notice, the veteran was 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain the 
records on his behalf.  He was also told that he could  
submit evidence that would include evidence in his 
possession.  The notice included the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claims decided, since the 
Board is granting the claim, a rating has not been assigned, 
so there can be no possibility of any prejudice to the 
veteran with respect to any such defect in the VCAA notice 
required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In view of the Board's favorable 
decision, further assistance is unnecessary to aid the 
appellant in substantiating this particular claim.  
  

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Basis

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The Evidence

Private records disclose that in May 1978 the veteran was 
hospitalized for evaluation of headaches.  During the 
hospitalization, the veteran underwent a carotid arteriogram, 
and he experienced a grand mal seizure following the 
injection of the contrast material.  Additional private 
records, dated from 1987to 2000, show that the veteran has 
been followed for complex partial seizures with onset, dating 
to 1983. 



On VA neurological examination in August 2005, the examiner 
noted that the veteran's seizure began after he was injected 
with contrast material in 1978.  After a review of the 
record, the examiner expressed the opinion that the seizures 
began as a complication of the 1978 study, that the headache 
disorder and the seizure disorder were unrelated, but it was 
more likely than not that the current seizure disorder was 
etiologically related to the 1978 injection of the contrast 
material for the arteriogram.  

In a rating decision in September 2005, the granted service 
connection for headaches, effective in October 2001. 

Legal Analysis

The service medical records contain no finding or diagnosis 
of a seizure disorder and no such disability was objectively 
shown until 1978, more than 10 years after service discharge.  
Since that is the case, service connection for a seizure 
disorder on a direct or presumptive basis is clearly not 
warranted, nor is it contended otherwise.  

A VA physician has reviewed the veteran's file and concluded 
that the headaches were not etiologically related to the 
seizures.  The physician did find that there was a likely 
relationship between the seizure disorder and a 1978 
arteriogram.  The record shows that the arteriogram in 1978, 
resulting in a seizure, was performed in the course of an 
evaluation for the veteran's headaches, which have been 
adjudicated as a service-connected disability.  

Under 38 C.F.R. § 3.310, a disability, which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  "Proximate cause" is defined 
by Black's Law Dictionary 213 (7th ed. 1999) as a "cause that 
directly produces an event and without which the event would 
not have occurred."  See Forshey v. West, 12 Vet. App. 71, 
73-74 (1998) (that which in a continuous sequence produces 
injury and without which the result would not have occurred), 
aff'd on other grounds, 284 F.3d 1335 (Fed. Cir.) (en banc), 
cert. denied, 537 U.S. 823 (2002).  A determination of 
proximate cause is basically one of fact. 

The questions that must be resolved with regard to the claim 
of a seizure disorder secondary to service-connected 
headaches are: (1) whether the service-connected headaches 
were part of a sequence of events, including the arteriogram, 
that produced the seizures, (2) if so, whether the 
arteriogram was a substantial factor in causing the seizure 
disorder, and (3) whether the seizure disorder would not have 
occurred but for headaches. 

While the headaches did not cause the seizures, the evidence 
shows that the service-connected headaches started a 
continuous sequence of events, resulting in a seizure 
disorder, as the record shows that in 1978 the veteran was 
hospitalized for treatment of headaches, which included a 
diagnostic procedure, an arteriogram, and the veteran had a 
reaction to the procedure, a grand mal seizure.  The record 
also shows that the arteriogram was a substantial factor in 
causing the seizure disorder, as evidenced by the medical 
opinion of the VA physician who stated that it was more 
likely than not that the current seizure disorder was 
etiologically related to the 1978 injection of the contrast 
material.  On the basis of the evidence of record, the Board 
finds the seizure disorder would not have occurred but for 
the service-connected headaches.  As all three of the 
inquiries are answered in the affirmative, secondary service-
connection is established. 



ORDER

Secondary service connection for a seizure disorder is 
granted.  



_________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


